               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 CAGER A. MALEEAH,

       Plaintiff,

 V.                                               CASE NO. CV418-096


 DR. OLATUNJI AWE, DR. BROWN,
 P.A. DARCY, NURSE GRANT, NURSE
 TYLER, NURSE ANDERSON, and
 NURSE GREEN,
                                                                               P
                                                                        S.O
                                                                              O-
       Defendants.

                                                                        c/i
                                                                              >r'n.
                                   ORDER
                                                                       5 rE        o
                                                                              og
      Before   the    Court   is   the   Magistrate   Judge's    Re port)^
                                                                       "CO
                                                                           ar!9P
                                                                        C3

Recommendation (Doc. 14), to which objections have been filed (Doc.

21). In the report and recommendation, the Magistrate Judge found

that Plaintiff properly alleged claims against Defendants Darcy,

Terry, Tyler, Green, and Anderson. (Doc. 14.) The Magistrate Judge,

however, recommended that Plaintiff's claims against Defendants

Awe and Brown be dismissed. (Id.) The Magistrate Judge concluded

that Plaintiff's Eighth Amendment claims against Defendants Awe

and Brown failed because Plaintiff failed to provide any factual

basis to support a finding that either            Defendant     was directly

involved in providing Plaintiff's medical care. After a careful

review of the record and Plaintiff's objections, this Court can

only partially agree.
